

EXHIBIT 10.77

BUSINESS LOAN AGREEMENT


Principal
Loan Date
Expiration
Loan No
Call / Coll
Account
Officer
Initials
$5,000,000.00
05-13-2008
05-13-2010
400461335
 
Port #583277
247
 

--------------------------------------------------------------------------------

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

--------------------------------------------------------------------------------

Borrower:
Rubio's Restaurants, Inc., a Delaware corporation
1902 Wright Place, Suite 300
Carlsbad, CA 92008
Lender:
Pacific Western Bank
Pasadena Office
150 South Los Robles
Suite 100
Pasadena, CA 91101

 
THIS BUSINESS LOAN AGREEMENT dated May 13, 2008, is made and executed between
Rubio's Restaurants, Inc., a Delaware corporation ("Borrower") and Pacific
Western Bank ("Lender") on the following terms and conditions. Borrower has
received prior commercial loans from Lender or has applied to Lender for a
commercial loan or loans or other financial accommodations, including those
which may be described on any exhibit or schedule attached to this Agreement.
Borrower understands and agrees that: (A) in granting, renewing, or extending
any Loan, Lender is relying upon Borrower's representations, warranties, and
agreements as set forth in this Agreement; (B) the granting, renewing, or
extending of any Loan by Lender at all times shall be subject to Lender's sole
judgment and discretion; and (C) all such Loans shall be and remain subject to
the terms and conditions of this Agreement.
 
TERM. This Agreement shall be effective as of May 13, 2008, and shall continue
in full force and effect until such time as all of Borrower's Loans in favor of
Lender have been paid in full, including principal, interest, costs, expenses,
attorneys' fees, and other fees and charges, or until such time as the parties
may agree in writing to terminate this Agreement.
 
ADVANCE AUTHORITY. The following person or persons are authorized to request
advances and authorize payments under the line of credit until Lender receives
from Borrower, at Lender's address shown above, written notice of revocation of
such authority: Daniel E. Pittard or Frank Henigman.
 
CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.
 
Loan Documents. Borrower shall provide to Lender the following documents for the
Loan: (1) the Note; (2) Security Agreements granting to Lender security
interests in the Collateral; (3) financing statements and all other documents
perfecting Lender's Security Interests; (4) evidence of insurance as required
below; (5) guaranties; (6) together with all such Related Documents as Lender
may require for the Loan; all in form and substance satisfactory to Lender and
Lender's counsel.
 
Borrower's Authorization. Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related Documents. In
addition, Borrower shall have provided such other resolutions, authorizations,
documents and instruments as Lender or its counsel, may require.
 
Payment of Fees and Expenses. Borrower shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document.
 
Representations and Warranties. The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.
 
No Event of Default. There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.
 
REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:
 
Organization. Borrower is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Delaware. Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business, except where failure would not
have a material adverse affect on its business or financial condition.
Specifically, Borrower is, and at all times shall be, duly qualified as a
foreign corporation in all states in which the failure to so qualify would have
a material adverse effect on its business or financial condition. Borrower has
the full power and authority to own its properties and to transact the business
in which it is presently engaged or presently proposes to engage. Borrower
maintains an office at 1902 Wright Place, Suite 300, Carlsbad, CA 92008. Unless
Borrower has designated otherwise in writing, the principal office is the office
at which Borrower keeps its books and records including its records concerning
the Collateral. Borrower will notify Lender prior to any change in the location
of Borrower's state of organization or any change in Borrower's name. Borrower
shall do all things necessary to preserve and to keep in full force and effect
its existence, rights and privileges, and shall comply with all regulations,
rules, ordinances, statutes, orders and decrees of any governmental or
quasi-governmental authority or court applicable to Borrower and Borrower's
business activities, except where failure would not have a material adverse
affect on its business or financial condition.
 
Assumed Business Names. Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business: None.
 
Authorization. Borrower's execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrower and do not conflict with, result in a violation of, or constitute a
default under (1) any provision of (a) Borrower's articles of incorporation or
organization, or bylaws, or (b) any agreement or other instrument binding upon
Borrower or (2) any law, governmental regulation, court decree, or order
applicable to Borrower or to Borrower's properties, except with respect to
(1)(b) and (2), where failure would not have a material adverse affect on its
business or financial condition.
 

--------------------------------------------------------------------------------


Financial Information. Each of Borrower's financial statements supplied to
Lender truly and completely disclosed Borrower's financial condition as of the
date of the statement in all material respects and in conformance with GAAP, and
there has been no material adverse change in Borrower's financial condition
subsequent to the date of the most recent financial statement supplied to
Lender. Borrower has no material contingent obligations except as disclosed to
Lender in such financial statements or as otherwise disclosed to Lender in
Schedule 1 to the Disclosure Schedule.
 
Legal Effect. This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.
 
Properties. Except as contemplated by this Agreement (including Permitted Liens)
or the Guidance Line or as previously disclosed in Borrower's financial
statements or in writing to Lender and as accepted by Lender, and except for
property tax liens for taxes not presently due and payable, Borrower owns and
has good title to all of Borrower's properties free and clear of all Security
Interests, and has not executed any security documents or financing statements
relating to such properties. All of Borrower's properties are titled in
Borrower's legal name, and Borrower has not used or filed a financing statement
under any other name for at least the last five (5) years.
 
Hazardous Substances. Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that: (1) During the period of
Borrower's ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral. (2) Borrower has no knowledge of, or reason to believe that there
has been (a) any breach or violation of any Environmental Laws; (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of the Collateral; or (c) any actual or
threatened litigation or claims of any kind by any person relating to such
matters. (3) Neither Borrower nor any tenant, contractor, agent or other
authorized user of any of the Collateral shall use, generate, manufacture,
store, treat, dispose of or release any Hazardous Substance on, under, about or
from any of the Collateral; and any such activity shall be conducted in
compliance with all applicable federal, state, and local laws, regulations, and
ordinances, including without limitation all Environmental Laws. Borrower
authorizes Lender and its agents to enter upon Borrower’s premises to make such
inspections and tests as Lender may deem appropriate to determine compliance of
the Collateral with this section of the Agreement. Any inspections or tests made
by Lender shall be at Borrower's expense (not to exceed $750 per day), upon
prior written notice and not more frequently than annually, and for Lender's
purposes only and shall not be construed to create any responsibility or
liability on the part of Lender to Borrower or to any other person. The
representations and warranties contained herein are based on Borrower's due
diligence in investigating the Collateral for hazardous waste and Hazardous
Substances. Borrower hereby (1) releases and waives any future claims against
Lender for indemnity or contribution in the event Borrower becomes liable for
cleanup or other costs under any such laws, and (2) agrees to indemnify, defend,
and hold harmless Lender against any and all claims, losses, liabilities,
damages, penalties, and expenses which Lender may directly or indirectly sustain
or suffer resulting from a breach of this section of the Agreement or as a
consequence of any use, generation, manufacture, storage, disposal, release or
threatened release of a hazardous waste or substance on the Collateral, except
in the event of Lender’s gross negligence or willful misconduct. The provisions
of this section of the Agreement, including the obligation to indemnify and
defend, shall survive the payment of the Indebtedness and the termination,
expiration or satisfaction of this Agreement and shall not be affected by
Lender's acquisition of any interest in any of the Collateral, whether by
foreclosure or otherwise.
 
Litigation and Claims. Except as set forth on Schedule 1 to the Disclosure
Schedule, no litigation, claim, investigation, administrative proceeding or
similar action (including those for unpaid taxes) against Borrower is pending or
threatened, and no other event has occurred which may materially adversely
affect Borrower's financial condition or properties.
 
Taxes. To the best of Borrower's knowledge, all of Borrower's tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except as set
forth on Schedule 2 to the Disclosure Schedule, that are presently being or to
be contested by Borrower in good faith in the ordinary course of business and
for which adequate reserves have been provided.
 
Lien Priority. Except as set forth in Schedule 3 to the Disclosure Schedule and
other than Permitted Liens, Borrower has not entered into or granted any
Security Agreements, or permitted the filing or attachment of any Security
Interests on or affecting any of the Collateral directly or indirectly securing
repayment of Borrower's Loan and Note, that would be prior or that may in any
way be superior to Lender's Security Interests and rights in and to such
Collateral.
 
Binding Effect. This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.
 
AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:
 
Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
material adverse changes in Borrower's financial condition, and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.
 
Financial Records. Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower's
books and records at all reasonable times.
 
Financial Statements. Furnish Lender with the following:
 
Additional Requirements. 
 
BORROWER'S FINANCIAL REQUIREMENTS:
 
(i) Financial Statements:
 
ANNUAL STATEMENTS. Borrower shall provide to Lender, as soon as available, but
in no event later than one hundred five (105) days after the end of each fiscal
year end, a 10K report and consolidated balance sheet and income statement for
the period ended in form satisfactory to Lender, audited, unqualified opinion,
by a CPA acceptable to Lender.
 
INTERIM STATEMENTS. Borrower shall provide to Lender, as soon as available, but
in no event later than sixty (60) days after the end of each fiscal quarter
(including fiscal year end), a 10Q and supporting schedules for the period
ended, each in form satisfactory to Lender. Statements may be due more often if
requested by Lender.
 
Rubio’s Restaurants, Inc.-Line #400461335
Business Loan Agreement (04-2008)
2

--------------------------------------------------------------------------------


LEASE MANAGEMENT REPORTS. Borrower shall provide to Lender, as soon as
available, but in no event later than sixty (60) days after the end of each
fiscal quarter (including fiscal year end), a lease management report and same
store sales analysis for the period ended, each in form satisfactory to Lender.
Statements may be due more often if requested by Lender.
 
ANNUAL BUDGET. Borrower shall provide to Lender, as soon as available, but in no
event later than one hundred five (105) days after the end of each fiscal year
end, an annual budget and balance sheet for the period ended in form
satisfactory to Lender.
 
(ii) Financial Covenants/Ratios: (the first reporting period will be Borrower’s
second fiscal quarter ending June 29, 2008)
 
TOTAL DEBT/EBITDA RATIO. Borrower to maintain a maximum ratio of Total
Debt/EBITDA of *** to ***. "Total Debt" means Borrower's outstanding senior debt
plus Standby Letters of Credit issued by Lender. "EBITDA" means net earnings
before interest expense, taxes, depreciation, amortization, and other
adjustments reasonably acceptable to Lender in its sole discretion ( *** ),
calculated on a rolling *** fiscal quarter basis. This ratio must be maintained
at all times and may be evaluated quarterly.
 
PROFITABILITY. Borrower must *** for its *** ending *** (one time covenant) and
to be *** at the *** and *** reporting periods (starting with the ***
reporting). Borrower will *** in *** consecutive fiscal quarters (first
compliance review commencing with the **** reporting). For purposes of
determining whether Borrower satisfies the profitability tests set forth in this
paragraph, Lender agrees that Borrower may exclude *** .
 
COMMERCIAL LOAN DEBT SERVICE COVERAGE RATIO. Borrower to maintain a minimum Debt
Service Coverage Ratio of *** to *** , which is calculated based on a rolling
*** fiscal quarter basis, as 1) the sum of net profit plus depreciation and
amortization and interest and other adjustments reasonably acceptable to Lender
in its sole discretion ( *** ), less the sum of dividends and distributions
divided by 2) Current Portion of Long Term Debt plus Interest. This ratio must
be maintained at all times and may be evaluated quarterly. For purposes of
determining whether Borrower net profit for the financial tests set forth in
this paragraph, Lender agrees that Borrower may exclude *** .
 
All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct.
 
Additional Information. Furnish such additional information and statements, as
Lender may request from time to time.
 
Insurance. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender in its commercially reasonable discretion.
Borrower, upon request of Lender, will deliver to Lender from time to time the
policies or certificates of insurance in form reasonably satisfactory to Lender,
including stipulations that coverages will not be cancelled or diminished
without at least thirty (30) days prior written notice to Lender. Each insurance
policy also shall include an endorsement providing that coverage in favor of
Lender will not be impaired in any way by any act, omission or default of
Borrower or any other person. In connection with all policies covering assets in
which Lender holds or is offered a security interest for the Loans, Borrower
will provide Lender with such lender's loss payable or other endorsements as
Lender may require in its commercially reasonable discretion.
 
Insurance Reports. Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer; (2) the risks insured; (3) the amount of the policy; (4) the properties
insured; (5) the then current property values on the basis of which insurance
has been obtained, and the manner of determining those values; and (6) the
expiration date of the policy. In addition, upon request of Lender (however not
more often than annually), Borrower will have an independent appraiser
satisfactory to Lender determine, as applicable, the actual cash value or
replacement cost of any Collateral. The cost of such appraisal shall be paid by
Borrower. Lender acknowledges and agrees that Borrower does not currently insure
the full cash value or replacement cost of the Collateral.
 
Guaranties. Prior to disbursement of any Loan proceeds, furnish executed
guaranties of the Loans in favor of Lender, executed by the guarantors named
below, on Lender's forms, and in the amounts and under the conditions set forth
in those guaranties.


Names of Guarantors
Amounts
   
Rubio's Restaurants of Nevada, Inc., a Nevada corporation
Unlimited
   
Rubio's Promotions, Inc., an Arizona corporation
Unlimited

 
Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements that would have a material adverse affect on Borrower’s
financial condition.
 
Loan Proceeds. Use all Loan proceeds solely for Borrower's business operations
and Permitted Acquisitions, unless specifically consented to the contrary by
Lender in writing.
 
Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and
obligations, including without limitation all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower's properties, income, or profits. Provided however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (1) the legality of the same shall be
contested in good faith by appropriate proceedings, and (2) Borrower shall have
established on Borrower's books adequate reserves with respect to such contested
assessment, tax, charge, levy, lien, or claim in accordance with GAAP.
 
Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents, and in all
other instruments and agreements between Borrower and Lender. Borrower shall
notify Lender immediately in writing of any default in connection with any
agreement with Lender
 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
 
Rubio’s Restaurants, Inc.-Line #400461335
Business Loan Agreement (04-2008)
3

--------------------------------------------------------------------------------


Operations. Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.
 
Environmental Studies. Promptly conduct and complete, at Borrower's expense, all
such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.
 
Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in effect, of all governmental authorities
including but not limited to Anti-Terrorism laws, and other laws applicable to
the conduct of Borrower's properties, businesses and operations, and to the use
or occupancy of the Collateral, including without limitation, the Americans With
Disabilities Act, except any failure which would not have a material adverse
affect on its financial condition. Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender's sole opinion, Lender's
interests in the Collateral are not jeopardized. Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender's interest.
 
Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower's other
properties and to examine or audit Borrower's books, accounts, and records and
to make copies and memoranda of Borrower's books, accounts, and records. If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower's expense.
 
Compliance Certificates. Unless waived in writing by Lender, provide Lender,
within sixty (60) days after the end of each fiscal quarter and at the time of
each disbursement of Loan proceeds, a certificate executed by Borrower's chief
financial officer, or other officer or person acceptable to Lender, certifying
that the representations and warranties set forth in this Agreement are true and
correct as of the date of the certificate and further certifying that, as of the
date of the certificate, no Event of Default exists under this Agreement.
 
Environmental Compliance and Reports. Borrower shall comply in all respects with
any and all Environmental Laws; not cause or permit to exist, as a result of an
intentional or unintentional action or omission on Borrower's part or on the
part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower's part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.
 
Additional Assurances. Make, execute and deliver to Lender such notes,
mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.
 
RECOVERY OF ADDITIONAL COSTS. If the imposition of or any change in any law,
rule, regulation or guideline, or the interpretation or application of any
thereof by any court or administrative or governmental authority (including any
request or policy not having the force of law) shall impose, modify or make
applicable any taxes (except federal, state or local income or franchise taxes
imposed on Lender), reserve requirements, capital adequacy requirements or other
obligations which would (A) increase the cost to Lender for extending or
maintaining the credit facilities to which this Agreement relates, (B) reduce
the amounts payable to Lender under this Agreement or the Related Documents, or
(C) reduce the rate of return on Lender's capital as a consequence of Lender's
obligations with respect to the credit facilities to which this Agreement
relates, then Borrower agrees to pay Lender such additional amounts as will
compensate Lender therefor, within five (5) days after Lender's written demand
for such payment, which demand shall (x) be provided to Borrower within ninety
(90) days of such imposition or change and (y) be accompanied by an explanation
of such imposition or charge and a calculation in reasonable detail of the
additional amounts payable by Borrower, which explanation and calculations shall
be conclusive in the absence of manifest error.
 
LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral (and in which Borrower is
not taking reasonably prudent actions to protect Lender’s interest in the
Collateral) or if Borrower fails to comply with any provision of this Agreement
or any Related Documents, including but not limited to Borrower's failure to
discharge or pay when due any amounts Borrower is required to discharge or pay
under this Agreement or any Related Documents, Lender on Borrower's behalf may
(but shall not be obligated to) take any action that Lender deems appropriate,
including but not limited to discharging or paying all taxes, liens, security
interests, encumbrances and other claims, at any time levied or placed on any
Collateral and paying all costs for insuring, maintaining and preserving any
Collateral. All such expenditures reasonably incurred or paid by Lender for such
purposes will then bear interest at the rate charged under the Note from the
date incurred or paid by Lender to the date of repayment by Borrower. All such
expenses will become a part of the Indebtedness and, at Lender's option, will
(A) be payable on demand; (B) be added to the balance of the Note and be
apportioned among and be payable with any installment payments to become due
during either (1) the term of any applicable insurance policy; or (2) the
remaining term of the Note; or (C) be treated as a balloon payment which will be
due and payable on the Maturity Date.
 
NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:
 
Indebtedness and Liens. (1) Create, incur or assume indebtedness for borrowed
money, including capital leases, except for (a) trade debt incurred in the
normal course of business, (b) equipment debt not to exceed *** in the aggregate
(i) upon or in any equipment acquired or held by the Borrower to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition or lease of such equipment, or (ii) existing on
such equipment at the time of its acquisition, (c) liabilities, lines of credit,
and leases in existence on the date of this Agreement and disclosed to Lender on
Schedule 4 to the Disclosure Schedule and leases entered into after the date of
this Agreement in the normal course of business, (d) endorsing negotiable
instruments received in the usual course of business and (e) and indebtedness to
Lender contemplated by this Agreement or the Credit Agreement; and (2) sell,
transfer, mortgage, assign, pledge, lease, grant a security interest in, or
encumber any of Borrower's assets (except as allowed as Permitted Liens), or (3)
sell with recourse any of Borrower's accounts, except to Lender.
 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
 
Rubio’s Restaurants, Inc.-Line #400461335
Business Loan Agreement (04-2008)
4

--------------------------------------------------------------------------------


Continuity of Operations. (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged, (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business, or (3) pay any dividends on Borrower's stock (other
than dividends payable in its stock), provided, however that notwithstanding the
foregoing, but only so long as no Event of Default has occurred and is
continuing or would result from the payment of dividends, if Borrower is a
"Subchapter S Corporation" (as defined in the Internal Revenue Code of 1986, as
amended), Borrower may pay cash dividends on its stock to its shareholders from
time to time in amounts necessary to enable the shareholders to pay income taxes
and make estimated income tax payments to satisfy their liabilities under
federal and state law which arise solely from their status as Shareholders of a
Subchapter S Corporation because of their ownership of shares of Borrower's
stock, or purchase or retire any of Borrower's outstanding shares or alter or
amend Borrower's capital structure; provided, further, that Borrower may use up
to $*** of the Loan to fund Permitted Acquisitions, Borrower may terminate up to
*** percent (***%) of all leases through the Maturity Date and Borrower may
elect not to renew leases in connection with locations that have generated less
than $*** of trailing twelve month EBITDA.
 
Loans, Acquisitions and Guaranties. Borrower shall not: (1)  except with respect
to the Subsidiaries, loan, invest in or advance money or assets to any other
person, enterprise or entity,  (2)  except with respect to the Subsidiaries,
purchase, create or acquire any interest in any other enterprise or entity, or
(3) incur any obligation as surety or guarantor other than in the ordinary
course of business; provided, however, Borrower may use up to $*** of the Loan
to fund Permitted Acquisitions.
 
Agreements. Borrower will not enter into any agreement containing any provisions
which would be violated or breached by the performance of Borrower's obligations
under this Agreement or in connection herewith.
 
CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if:
(A) Borrower or any Guarantor is in default under this Agreement or any of the
Related Documents or any other agreement that Borrower or any Guarantor has with
Lender; (B) Borrower or any Guarantor dies, becomes incompetent or becomes
insolvent, files a petition in bankruptcy or similar proceedings, or is adjudged
a bankrupt; (C) there occurs a materially adverse change in Borrower's financial
condition, in the financial condition of any Guarantor, or in the value of any
Collateral securing any Loan; or (D) any Guarantor seeks, claims or otherwise
attempts to limit, modify or revoke such Guarantor's guaranty of the Loan or any
other loan with Lender.
 
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.
 
DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:
 
Payment Default. Borrower fails to make any payment when due under the Loan
(including the Note).
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that would
materially affect any of Borrower's or any Grantor's financial condition or
Borrower's or any Grantor's ability to repay the Loans or perform their
respective obligations under this Agreement or any of the Related Documents.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason other than as a result of Lender’s actions or inactions.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute; provided, however, Borrower may terminate up to *** percent (***%) of
all leases through the Maturity Date and Borrower may elect not to renew leases
in connection with locations that have generated less than $*** of trailing
twelve month EBITDA.
 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.
 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
 
Rubio’s Restaurants, Inc.-Line #400461335
Business Loan Agreement (04-2008)
5

--------------------------------------------------------------------------------


Change in Ownership. Any change in ownership an event or series of events by
which (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) shall become, or obtains rights
(whether by means of warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly, of twenty five percent (25%) or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis,
(b) any “person” or “group” acquires direct or indirect Control of the Borrower,
or (c) the majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of Continuing Directors.
“Continuing Directors” means the directors of the Borrower on the Loan Date, and
each other director of the Borrower, if such other director’s nomination for
election to the board of directors of the Borrower is recommended by a majority
of the then Continuing Directors of the Borrower, whether or not directors on
the Loan Date, in his or her election by the shareholders of the Borrower. For
purposes of this Section, “Control” means (a) the power to control a majority of
the Borrower’s Board of Directors, whether by virtue of ownership of a specified
number of shares, or by contract, or (b) any contract with any person that gives
such person control over a substantial portion of the policies or other decision
making of the Borrower.
 
Adverse Change. Lender determines, on the basis of its commercially reasonable
discretion, that a material adverse change has occurred or is occurring in
Borrower's financial condition.
 
Right to Cure. If any default, other than a default on Indebtedness, is curable
and if Borrower or Grantor, as the case may be, has not been given a notice of a
similar default within the preceding twelve (12) months, it may be cured if
Borrower or Grantor, as the case may be, after receiving written notice from
Lender demanding cure of such default: (1) cure the default within fifteen (15)
days; or (2) if the cure requires more than fifteen (15) days, immediately
initiate steps which Lender deems in Lender's sole discretion to be sufficient
to cure the default and thereafter continue and complete all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.
 
EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where
otherwise provided in this Agreement or the Related Documents, all commitments
and obligations of Lender under this Agreement or the Related Documents or any
other agreement immediately will terminate (including any obligation to make
further Loan Advances or disbursements), and, at Lender's option, all
Indebtedness immediately will become due and payable, all without notice of any
kind to Borrower, except that in the case of an Event of Default of the type
described in the "Insolvency" subsection above, such acceleration shall be
automatic and not optional. In addition, Lender shall have all the rights and
remedies provided in the Related Documents or available at law, in equity, or
otherwise. Except as may be prohibited by applicable law, all of Lender's rights
and remedies shall be cumulative and may be exercised singularly or
concurrently. Election by Lender to pursue any remedy shall not exclude pursuit
of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Borrower or of any Grantor shall not affect Lender's
right to declare a default and to exercise its rights and remedies.
 
PRIMARY DEPOSITORY RELATIONSHIP. Borrower agrees to maintain its primary
depository relationship with Lender subject to Lender's applicable fees and
charges.
 
OUTSIDE INDEBTEDNESS. New outside indebtedness (in addition to Permitted Liens)
is allowed to a maximum amount of $*** in the aggregate, annually.
 
ADDITIONAL EVENTS OF DEFAULT. 
 
1. An event of default will exist if Borrower's ***.
 
2. An event of default will exist if Borrower's ***.
 
To cure a potential default on the above referenced items, Lender will permit
Borrower to *** ; Borrower has a five (5) business day period to cure either
default.
 
CONDITIONS TO CLOSING. Lender shall not be required to fund any Loans, arrange
for issuance of any letters of credit or grant any other accommodation to or for
the benefit of Borrower, unless the following conditions are satisfied:
 
(a) All Loan Documents shall have been duly executed and delivered to Lender by
each signatory thereto, and each Obligor shall be in compliance with all terms
thereof.
 
(b) Lender shall have received acknowledgments of all filings or recordations
necessary to perfect its liens in the Collateral, as well as UCC and lien
searches and other evidence satisfactory to Lender that such liens are the only
liens upon the Collateral, except Permitted Liens and except as provided below
in the Section titled “Post Closing Conditions”.
 
(c) Lender shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrower, all in compliance with this
Agreement.
 
(d) No Event of Default shall exist at the time of, or result from, such
funding, issuance or grant.
 
(e) Lender shall have received the written opinion of DLA Piper in form and
substance reasonably satisfactory to Lender.
 
(f) No event shall have occurred or circumstance exist that has or would
reasonably be expected to have a material adverse effect on Borrower’s financial
condition.
 
(g) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date).
 
(h) Lender shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor’s
organizational documents are true and complete, and in full force and effect,
without amendment except as shown; (ii) that an attached copy of resolutions
authorizing execution and delivery of the Loan Documents is true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and constitute all resolutions adopted
with respect to this credit facility; and (iii) to the title, name and signature
of each Person authorized to sign the Loan Documents. Agent may conclusively
rely on this certificate until it is otherwise notified by the applicable
Obligor in writing.
 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
 
Rubio’s Restaurants, Inc.-Line #400461335
Business Loan Agreement (04-2008)
6

--------------------------------------------------------------------------------


(i) Lender shall have received good standing certificates for each Obligor,
issued by the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization and each jurisdiction where such Obligor’s conduct
of business necessitates qualification.
 
POST CLOSING CONDITIONS. The Borrower shall deliver or cause to be delivered to
the Lender the following documents, in form and substance satisfactory to
Lender, within the prescribed time period set forth below (failure to timely
comply with such covenants shall result in an immediate Event of Default under
this Agreement):
 
(a) Within 10 days of the Loan Date, an acknowledgment/consent executed by Bank
of America and any beneficiary to a letter of credit issued by Bank of America,
in form and substance satisfactory to Lender, acknowledging Bank of America’s
release of any security interest and existing liens (other than Permitted Liens)
relating to any issued letter of credit, and consenting to the replacement of
any such issued letter of credit by a new Letter of Credit issued by Lender.
 
(b) Within 45 days of the Loan Date, either (1) evidence satisfactory to the
Lender that the Borrower has closed those certain deposit accounts (other than
payroll accounts) set forth on Schedule 5 to the Disclosure Schedule, and
transferred all funds therein to another deposit account(s) held by Lender, or
(2) control agreements substantially establishing the Lender’s “control” (within
the meaning of Section 8-106, 9-106 or 9-104 of the UCC, as applicable) with
respect to such deposit accounts set forth on Schedule 5 to the Disclosure
Schedule.
 
LETTERS OF CREDIT. 
 
Subject to the terms of this Agreement, Lender will issue one or more Standby
Letters of Credit (each a "Letter of Credit") on behalf of Borrower for terms of
up to two year(s). At no time, however, shall (i) the total face amount of the
Letters of Credit outstanding exceed the sum of $4,000,000.00; and (ii) the
total amount outstanding under this Agreement, inclusive of any Letter’s of
Credit, exceed the sum of $5,000,000.00.
 
(a) Upon Lenders request, Borrower promptly shall pay to Lender issuance fees
and such other fees, commissions, costs and any out of pocket expenses charged
or incurred by Lender with respect to any Letter of Credit including but not
limited to an annual fee equal to ***% per annum prior to issuance of any Letter
of Credit.
 
(b) The commitment by Lender to issue Letters of Credit shall, unless earlier
terminated in accordance with the terms of this Agreement, automatically
terminate concurrently with the Maturity Date of the Note.
 
(c) Each Letter of Credit shall be in form and substance satisfactory to Lender
and in favor of beneficiaries satisfactory to Lender, provided that Lender may
refuse to issue a Letter of Credit due to the nature of the transaction or its
terms or in connection with any transaction where Lender, due to the beneficiary
or the nationality or residence of the beneficiary, would be prohibited by any
applicable law, regulation, or order from issuing such Letter of Credit.
 
(d) Prior to the issuance of each Letter of Credit, and in all events prior to
any daily cutoff time Lender may have established for purposes thereof, Borrower
shall deliver to Lender, a duly executed form of Lender's standard form of
application for issuance of Letters of Credit with proper insertions.
 
(e) If drawn, whether in full or in part, the principal amount of each draw
(including accrued interest and fees) must be repaid upon Lender’s demand.
 
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:
 
Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.
 
Attorneys' Fees; Expenses. Borrower agrees to pay upon demand all of Lender's
costs and expenses, including Lender's reasonable attorneys' fees and Lender's
reasonable legal expenses, incurred in connection with the enforcement of this
Agreement. Lender may hire or pay someone else to help enforce this Agreement,
and Borrower shall pay the reasonable costs and expenses of such enforcement.
Costs and expenses include Lender's reasonable attorneys' fees and legal
expenses whether or not there is a lawsuit, including attorneys' fees and legal
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), appeals, and any anticipated post-judgment
collection services. Borrower also shall pay all court costs and such additional
fees as may be directed by the court.
 
Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
 
Consent to Loan Participation. Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters.
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower's obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.
 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
 
Rubio’s Restaurants, Inc.-Line #400461335
Business Loan Agreement (04-2008)
7

--------------------------------------------------------------------------------


Confidentiality. Lender agrees to maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, including but not limited to the Federal Deposit Insurance
Corporation or the California Department of Financial Institutions); (c) to the
extent required by Applicable Law or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies, the enforcement of any rights, or any action or proceeding relating to
any Loan Documents; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any transferee or any actual
or prospective party (or its advisors) to any Bank Product; (g) with the consent
of the Borrower; or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to Lender or any of its Affiliates on a nonconfidential basis from a
source other than Borrower. Notwithstanding the foregoing, Lender may issue and
disseminate to the public general information describing this credit facility,
including the name and address of Borrower and a general description of
Borrower’s business, and may use Borrower’s name in advertising and other
promotional materials. For purposes of this Section, “Information” means all
information received from an Obligor or Subsidiary relating to it or its
business, other than any information that is available to Lender on a
nonconfidential basis prior to disclosure by the Obligor or Subsidiary,
provided, however, that, in the case of information received from an Obligor or
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information pursuant to this Section shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information, but in no event less
than commercially reasonable care. Lender acknowledges that (i) Information may
include material non-public information concerning an Obligor or Subsidiary;
(ii) it has developed compliance procedures regarding the use of material
non-public information; and (iii) it will handle such material non-public
information in accordance with Applicable Law, including federal and state
securities laws. For purposes of this Section, “Affiliate” means with respect to
any Person, another Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified. For purposes of this Section, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise (“Controlling” and “Controlled” have
correlative meanings).
 
Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of California.
 
Choice of Venue. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Los Angeles County, State of
California.
 
Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER AND LENDER HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
RELATED DOCUMENT, THE OBLIGATIONS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY OR EITHER PARTY’S ACTIONS IN THE NEGOTIATION, ADMINISTRATION, OR
ENFORCEMENT HEREOF OR THEREOF. BORROWER AND LENDER EACH ACKNOWLEDGES THAT SUCH
WAIVER IS MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE NATURE OF THE RIGHTS
AND BENEFITS WAIVED HEREBY, AND WITH THE BENEFIT OF ADVICE OF COUNSEL OF ITS
CHOOSING.
 
Judicial Reference. The parties prefer that any dispute between them be resolved
in litigation subject to a Jury Trial Waiver as set forth in this Agreement, but
the California Supreme Court has held that such pre-dispute jury trial waivers
are unenforceable. This section will be applicable until: (i) the California
Supreme Court holds that a pre-dispute jury trial waiver provision similar to
that contained in this Agreement is valid or enforceable; or (ii) the California
Legislature passes legislation and the governor of the State of California signs
into law a statute authorizing pre-dispute jury trial waivers and as a result
such waivers become enforceable.
 
Other than the exercise of provisional remedies (any of which may be initiated
pursuant to applicable law), any controversy, dispute or claim (each, a “Claim”)
between the parties arising out of or relating to this Agreement will be
resolved by a reference proceeding in California in accordance with the
provisions of Section 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Claim, including whether the Claim is subject
to the reference proceeding. Venue for the reference proceeding will be in the
Superior Court or Federal District Court in Los Angeles County, California (the
“Court”).
 
The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative). A
request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Pending appointment of the referee, the Court has power to
issue temporary or provisional remedies.
 
The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within forty-five (45) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(c) report a statement of decision within twenty (20) days after the matter has
been submitted for decision.
 
The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon ten (10) days written notice, and all other discovery shall be
responded to within twenty (20) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.
 
Except as expressly set forth in this Agreement, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
 
The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision pursuant to CCP Section 644 the referee’s decision shall be entered by
the Court as a judgment or an order in the same manner as if the action had been
tried by the Court. The final judgment or order or from any appealable decision
or order entered by the referee shall be fully appealable as provided by law.
The parties reserve the right to findings of fact, conclusions of laws, a
written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.
 
Rubio’s Restaurants, Inc.-Line #400461335
Business Loan Agreement (04-2008)
8

--------------------------------------------------------------------------------


If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act Section 1280
through Section 1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.
 
THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH
PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH ARISES OUT OF
OR IS RELATED TO THIS AGREEMENT.
 
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.
 
Integration. The parties agree that (a) this Agreement, together with all of the
Related Documents, represents the final agreement between the parties, and
therefore incorporates all negotiations of the parties hereto (b) there are no
unwritten oral agreements between the parties, and (c) this Agreement may not be
contradicted by evidence of any prior, contemporaneous, or subsequent oral
agreements or understandings of the parties.
 
Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Borrower agrees to
keep Lender informed at all times of Borrower's current address. Unless
otherwise provided or required by law, if there is more than one Borrower, any
notice given by Lender to any Borrower is deemed to be notice given to all
Borrowers.
 
Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.
 
Subsidiaries and Affiliates of Borrower. To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word "Borrower" as used in this
Agreement shall include all of Borrower's subsidiaries and affiliates.
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any of Borrower's subsidiaries or affiliates.
 
Successors and Assigns. All covenants and agreements by or on behalf of Borrower
contained in this Agreement or any Related Documents shall bind Borrower's
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns. Borrower shall not, however, have the right to assign
Borrower's rights under this Agreement or any interest therein, without the
prior written consent of Lender.
 
Survival of Representations and Warranties. Borrower understands and agrees that
in extending Loan Advances, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents. Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Documents, shall be continuing in nature, shall be deemed made and
redated by Borrower at the time each Loan Advance is made, and shall remain in
full force and effect until such time as Borrower's Indebtedness shall be paid
in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.
 
Time is of the Essence. Time is of the essence in the performance of this
Agreement.
 
Patriot Act Notice. Lender hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, Lender is required to obtain, verify and record
information identifying Borrower, including Borrower’s legal name, address, tax
ID number and other information that will allow Lender to identify Borrower in
accordance with the Patriot Act. Lender will also require information regarding
each personal guarantor, if any, and may require information regarding
Borrower’s management and owners, such as legal name, address, social security
number and date of birth.
 
DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:
 
Advance. The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.
 
Agreement. The word "Agreement" means this Business Loan Agreement, as this
Business Loan Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time.
 
Rubio’s Restaurants, Inc.-Line #400461335
Business Loan Agreement (04-2008)
9

--------------------------------------------------------------------------------


Anti-Terrorism Laws. The words “Anti-Terrorism laws” mean any laws relating to
terrorism or money laundering, including the Patriot Act.
 
Borrower. The word "Borrower" means Rubio's Restaurants, Inc., a Delaware
corporation and includes all co-signers and co-makers signing the Note and all
their successors and assigns.
 
Collateral Description. The word "Collateral" as used in this Agreement means
the following described property, whether now owned or hereafter acquired,
whether now existing or hereafter arising, and wherever located, in which
Borrower is giving to Lender a security interest for the payment of the
Indebtedness and performance of all other obligations under the Note, the
Security Agreement, and this Agreement:
 
All present and future right, title and interest of Borrower in and to, without
limitation, all: personal and fixture property of every kind and nature
including without limitation all goods (including inventory, equipment and any
accessions thereto), instruments (including promissory notes), documents,
accounts (including health care insurance receivables), chattel paper (whether
tangible or electronic), deposit accounts, letter of credit rights (whether or
not the letter of credit is evidenced by a writing), commercial tort claims,
securities and all other investment property, supporting obligations, any other
contract rights or rights to the payment of money, insurance claims and
proceeds, tort claims, and all general intangibles including, without
limitation, all payment intangibles, patents, patent applications, trademarks,
trademark applications, trade names, copyrights, copyright applications,
software, engineering drawings, service marks, customer lists, goodwill, and all
licenses, permits, agreements of any kind or nature pursuant to which the Debtor
possesses, uses or has authority to possess or use property (whether tangible or
intangible) of others or others possess, use or have authority to possess or use
property (whether tangible or intangible) of the Borrower, and all recorded data
of any kind or nature, regardless of the medium of recording including, without
limitation, all software, writings, plans, specifications and schematics. With
respect to any term used herein that is defined in either (i) Article 9 of the
Uniform Commercial Code as in force in the jurisdiction in which this agreement
was signed by Borrower at the time that it was signed, or (ii) Article 9 as in
force at any relevant time in the jurisdiction in which the financing statement
is filed, the meaning to be ascribed thereto with respect to any particular item
of property shall be that under the more encompassing of the two definitions. In
addition, the word "Collateral" also includes all the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located:
 
(A) All accessions, attachments, accessories, replacements of and additions to
any of the collateral described herein, whether added now or later.
 
(B) All products and proceeds of any of the property described in this
Collateral section.
 
(C) All accounts, general intangibles, instruments, rents, monies, payments, and
all other rights, arising out of a sale, lease, consignment or other disposition
of any of the property herein described.
 
(D) All proceeds (including insurance proceeds) from the sale, destruction,
loss, or other disposition of any of the property herein described and sums due
from a third party who has damaged or destroyed the Collateral or from that
party's insurer, whether due to judgment, settlement or other process.
 
(E) All records and data relating to any of the property herein described
whether in the form of a writing, photograph, microfilm, microfiche, or
electronic media, together with all of Borrower's right, title, and interest in
and to all computer software required to utilize, create, maintain, and process
any such records or data on electronic media.
 
For purposes of clarity, the word “Collateral” shall include the Company’s
interests in the leases and the equipment for its existing and future restaurant
units only to the extent allowed by and in accordance with the terms and
conditions of such leases.
 
Disclosure Schedule. The word “Disclosure Schedule” means that certain
Disclosure Schedule drafted by Borrower in connection with this Agreement and
the Guidance Line.
 
Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5
through 7.7 of Division 20 of the California Health and Safety Code, Section
25100, et seq., or other applicable state or federal laws, rules, or regulations
adopted pursuant thereto.
 
Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.
 
GAAP. The word "GAAP" means generally accepted accounting principles.
 
Grantor. The word "Grantor" means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.
 
Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Loan.
 
Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.
 
Guidance Line. The word “Guidance Line” means that certain Business Loan
Agreement entered into among Borrower and Lender dated May 13, 2008 (as the same
may be amended or modified from time to time, together with all exhibits and
schedules attached to such Guidance Line from time to time) pursuant to which
Lender provided Borrower a Guidance Line.
 
Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.
 
Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.
 
Lender. The word "Lender" means Pacific Western Bank, its successors and
assigns.
 
Rubio’s Restaurants, Inc.-Line #400461335
Business Loan Agreement (04-2008)
10

--------------------------------------------------------------------------------


Loan. The word "Loan" means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.
 
Loan Date. The word “Loan Date” means May 13, 2008.
 
Loan Documents. The word “Loan Documents” means this Agreement, the Guidance
Line, and all Related Documents.
 
Maturity Date. The word “Maturity Date” means May 13, 2010.
 
Note. The word "Note" means the Note executed by Rubio's Restaurants, Inc., a
Delaware corporation in the principal amount of $5,000,000.00 dated May 13,
2008, together with all renewals of, extensions of, modifications of,
refinancings of, consolidations of, and substitutions for the note or credit
agreement.
 
Obligor. The word “Obligor” means Borrower, Guarantor, or other Person that is
liable for payment of any Obligations or that has granted a Lien in favor of
Agent on its assets to secure any Obligations.
 
Patriot Act. The words “Patriot Act” means and refers to Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001).
 
Permitted Acquisition. Any acquisition that conforms to all of the following
requirements: (i) the assets, division or line of business to be acquired is
primarily in a substantially similar line of business as the Borrower’s, (ii)
the assets, division or line of business to be acquired shall be used towards
expansion of Borrower’s existing business operations, or the establishment of
the Borrower’s future Rubio’s restaurant units, (iii) all transactions related
to such acquisition shall be consummated in accordance with applicable law; and
(iv) all such assets, divisions or lines of business acquired shall be (a) owned
directly by Borrower or any Guarantor that has granted a Security Interest to
Lender, and (b) subject to Lender’s Security Interest under the Loan Documents.
 
Permitted Liens. The words "Permitted Liens" mean (1) liens and security
interests securing Indebtedness owed by Borrower to Lender; (2) liens for taxes,
assessments, or similar charges either not yet due or being contested in good
faith; (3) liens of materialmen, mechanics, warehousemen, or carriers, or other
like liens arising in the ordinary course of business and securing obligations
which are not yet delinquent or are being contested in good faith by appropriate
proceedings and Borrower shall have established on Borrower’s books adequate
reserves with respect to such contested lien or claim in accordance with GAAP;
(4) purchase money liens or purchase money security interests upon or in any
property acquired or held by Borrower in the ordinary course of business to
secure indebtedness outstanding on the date of this Agreement or permitted to be
incurred under the paragraph of this Agreement titled "Indebtedness and Liens";
(5) liens and security interests which, as of the date of this Agreement, have
been disclosed to and approved by the Lender in writing, including the liens and
security interests, if any, of the landlords for the Company’s existing and
future restaurant units; and (6) those liens and security interests which in the
aggregate constitute an immaterial and insignificant monetary amount with
respect to the net value of Borrower's assets; and (7) liens not to exceed ***
in the aggregate (i) upon or in any equipment acquired or held by the Borrower
to secure the purchase price of such equipment or indebtedness incurred solely
for the purpose of financing the acquisition or lease of such equipment, or (ii)
existing on such equipment at the time of its acquisition, provided that the
lien is confined solely to the property so acquired and improvements thereon,
and the proceeds of such equipment.
 
Person. The word “Person” means any individual, corporation, limited liability
company, partnership, joint venture, joint stock company, land trust, business
trust, unincorporated organization, Governmental Authority or other entity.
 
Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, disclosure schedules, and all other instruments, agreements and
documents, whether now or hereafter existing, executed in connection with this
Loan or the Guidance Line.
 
Security Agreement. The words "Security Agreement" mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.
 
Security Interest. The words "Security Interest" mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor's lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.
 
Subsidiaries. The word “Subsidiaries” means, collectively, Rubio's Promotions,
Inc., an Arizona corporation, and Rubio's Restaurants of Nevada, Inc., a Nevada
corporation.
 
UCC. The word “UCC” means Uniform Commercial Code.
 
 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.
 
Rubio’s Restaurants, Inc.-Line #400461335
Business Loan Agreement (04-2008)
11

--------------------------------------------------------------------------------


 
 
BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS
DATED MAY 13, 2008.
 
BORROWER:
 
RUBIO'S RESTAURANTS, INC., A DELAWARE CORPORATION
 


By: /s/ Daniel E. Pittard                                              
Daniel E. Pittard, President/CEO of Rubio's
Restaurants, Inc., a Delaware corporation
By: /s/ Frank Henigman                                    
Frank Henigman, Chief Financial Officer of
Rubio's Restaurants, Inc., a Delaware corporation



 
LENDER:
 
PACIFIC WESTERN BANK
 


By: /s/ Eric E. Baird, VP______________________
Authorized Signer


 
 


S-1
Business Loan Agreement (Line #400461335)

--------------------------------------------------------------------------------



 